REGISTRATION RIGHTS AGREEMENT Dated as of July 6, 2009 By and Among TARGA RESOURCES PARTNERS LP, TARGA RESOURCES PARTNERS FINANCE CORPORATION and THE GUARANTORS NAMED HEREIN as Issuers, and THE INITIAL PURCHASERS NAMED HEREIN 11¼% SENIOR NOTES DUE 2017 TABLE OF CONTENTS Page 1. DEFINITIONS 2. EXCHANGE OFFER 3. SHELF REGISTRATION 4. ADDITIONAL INTEREST 5. REGISTRATION PROCEDURES 6. REGISTRATION EXPENSES 7. INDEMNIFICATION 8. RULE 9. UNDERWRITTEN REGISTRATIONS MISCELLANEOUS (a) No Inconsistent Agreements (b) Adjustments Affecting Registrable Securities (c) Amendments and Waivers (d) Notices (e) Successors and Assigns (f) Counterparts (g) Headings (h) Governing Law (i) Severability (j) Securities Held by the Issuers or their Affiliates (l) Entire Agreement REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is dated as of July 6, 2009 by and among Targa Resources Partners LP, a Delaware limited partnership (the “Partnership”), Targa Resources Partners Finance
